Lacombe, Circuit Judge.
There is nothing in the return to show what these goods are. The only fact certified by the hoard of appraisers is that “silk is the component material of chief value.” Both the counsel for Ihe importer and district attorney move to send the return back to the hoard for a further statement, insisting that there are not sufficient facts found to enable either side to present its view of the case. This seems to ho so. Had the hoard also certified that the articles were correctly described in the invoice or entry, or in the appraisers’ return, there might bo sufficient, but, as it is, there is nothing to show what the articles really are. Motion granted.